United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. IMMIGRATION & CUSTOM
ENFORCEMENT, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-238
Issued: April 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 5, 2006 which denied his occupational
disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty.
FACTUAL HISTORY
On April 21, 2005 appellant, then a 53-year-old, program analyst, filed an occupational
disease claim alleging that he has had a persistent cough and throat irritation since November 12,
2004 or earlier. He alleges that his condition was caused by the dirty work conditions at his
place of employment. Appellant has been at this employment location since March 1, 2004. He

also submitted a supporting statement in connection with his claim wherein he described dust
and mice droppings to be present “everywhere” at the worksite.
Appellant submitted medical documents in support of his claim. In a March 18, 2005
pulmonary consultation report, Dr. Timothy Bayly, Board-certified in internal medicine,
discussed appellant’s work history stating that “there is nothing obvious that is an offending
agent.” In the report, Dr. Bayly diagnosed chronic cough and stated that the etiology was “to be
determined.” In a March 23, 2005 unsigned computerized tomography (CT) scan report,
Dr. Daniel Overdeck, Board-certified in diagnostic radiology, opined that appellant had a
negative CT of the chest. In a December 7, 2005 letter, Dr. Bayly, opined that appellant’s
shortness of breath was due to offending agents in the building which may be dust, animal
dander, oviduct proteins and fungal elements, but not limited to just those listed.
In an April 6, 2005 email from Z.G. “Doc” Kosinski, Jr., of the employing establishment,
to James Geddes, Mr. Kosinski stated that there was no obvious identifiable link between
appellant’s alleged condition and his working space. Mr. Kosinski also stated that there were no
other complaints from individuals about the building making them sick.
In an April 14, 2006 letter, the Office requested additional information from appellant’s
employer.
In an April 18, 2006 letter, the Office requested additional factual information from
appellant. He did not respond.
In a May 12, 2006 letter, the employing establishment responded to the Office’s letter
and controverted appellant’s claim.
By decision dated September 5, 2006, the Office denied appellant’s claim. It found that
the evidence was insufficient to establish that the events occurred as alleged. The Office also
found that there was no medical evidence that provided a diagnosis related to appellant’s federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
Appellant alleged that his medical condition was causally related to factors of his federal
employment specifically his work environment. The Board finds that he has submitted
insufficient medical evidence to establish that his alleged sick building syndromes were caused
or aggravated by his federal employment.
The Board notes initially that the employer has disputed appellant’s allegations regarding
a dirty work site and sick building syndrome. Appellant’s allegations in and of themselves are
general in nature and are not sufficient to establish a prima facie claim. Furthermore, the
medical evidence submitted is insufficient to establish that appellant has sustained an injury.
The medical evidence of record submitted by appellant includes a December 7, 2005
letter from Dr. Bayly who opined that appellant’s shortness of breath was due to “maybe” a list
of offending agents but did not specifically identify which ones. Dr. Bayly’s opinion is
speculative as he does not identify a definite cause of appellant’s condition. The Board has held
that medical opinions that are speculative or equivocal in character are of diminished probative
value.5 Additionally, Dr. Bayly’s opinion is of diminished probative value because he did not
provide any medical rationale to explain how or why exposure to specific substances at work
caused or aggravated appellant’s claimed condition.
In a March 18, 2005 report, Dr. Bayly diagnosed chronic cough but stated that the cause
of the condition was “to be determined.” Medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.6 Appellant’s burden of proof includes the submission of rationalized
4

Id.

5

Kathy A. Kelley, 55 ECAB 206 (2004).

6

Michael E. Smith, 50 ECAB 313 (1999).

3

medical evidence addressing causal relationship. To establish causal relationship, he must
submit a physician’s report, in which the physician reviews the employment factors identified by
appellant as causing his condition and taking these factors into consideration as well as findings
upon examination, state whether the employment injury caused or aggravated the diagnosed
conditions and present medical rationale in support of his or her opinion.7 There is no medical
rationale in Dr. Bayly’s report.
Appellant argued in his supporting statement that he had been ill since he started working
in his current building due to the building. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.8 Neither the fact that the condition became apparent during a
period of employment, nor the belief that the condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.9
Appellant failed to submit medical evidence to establish causal relationship and,
therefore, has failed to discharge his burden of proof to establish that he sustained a condition
due to factors of his federal employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

7

Calvin E. King, 51 ECAB 394 (2000).

8

Arthur P. Vliet, 31 ECAB 366 (1979).

9

John F. Glynn, 53 ECAB 562 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 5, 2006 is affirmed.
Issued: April 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

